Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on January 4, 2022.
Claims 1-20 are canceled.

Allowable Subject Matter
Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
an elongate channel operably coupled to said elongate shaft by an articulation joint, wherein said articulation joint is configured to facilitate selective articulation of said end effector relative to said elongate shaft,
a firing member in driving engagement with an anvil concentric drive member operably supported by said anvil frame such that actuation of said anvil concentric drive member causes said firing member to move between a starting position and an ending position within said end effector, and wherein said surgical instrument further comprises a firing drive member operably supported in said elongate shaft, wherein said firing drive member is configured to transmit firing drive motions across said articulation joint to said anvil concentric drive member
an anvil drive shaft rotatably supported in said anvil frame, said anvil drive shaft defining a drive shaft axis that is not coaxial with said shaft axis
a firing member in driving engagement with said anvil drive shaft such that actuation of said anvil drive shaft causes said firing member to move between a starting position and an ending position within said end effector, and wherein said surgical instrument further comprises a firing drive member operably supported in said elongate shaft, wherein said firing drive member is configured to transmit firing drive motions through said articulation joint to said anvil drive shaft
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 13, 2022 
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731